Citation Nr: 0412075
Decision Date: 03/05/04	Archive Date: 05/14/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-17 672A	)	DATE MAR 05 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied the veterans request to reopen his claim of entitlement to service connection for bilateral hearing loss.  A hearing before the undersigned Veterans Law Judge sitting at the RO was held in September 2003.

The Board also notes that, although the veteran filed a claim for tinnitus in September 2001, this claim has yet to be adjudicated.  As such, it is referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The February 1955 decision by the RO, which denied service connection for hearing loss, was not appealed.

2.  The evidence received since the unappealed February 1955 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The evidence received since the RO denied entitlement to service connection for a bilateral hearing loss in February 1955 is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted Veterans Claims Assistance Act and its implementing regulations essentially eliminate the requirement that a claimant submit evidence of a well-grounded claim, and provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The new law and regulations also include new notification provisions.  Specifically, they require VA to notify the claimant and the claimants representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimants representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

For the purpose of reopening the veterans claim only the Board finds that the requirements of the VCAA have been satisfied. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The evidence of record at the time of the February 1955 RO decision is briefly summarized.  The service medical records show that at the time of the entrance examination the veterans hearing for the whispered voice was 15/15, bilaterally.  The service medical records show that the veteran was hospitalized in October 1953 with a history of poor hearing since an attack of measles at age 2 or 3.  The veteran indicated that there was no definite change since he entered the army although he felt that there may have been some increase in deafness since he fired the 75 mm recoilless rifle.  Hearing for the whispered voiced was 3/15, bilaterally.  The veteran was transferred to another facility.  He was discharged from the hospital back to duty in December 1953 with a diagnosis of perceptive type deafness, bilateral probably due to measles in childhood.  It was determined that this disorder existed prior to service and did not occur in the line of duty.

In February 1955 the RO denied service connection for bilateral hearing loss.  At that time the RO determined that the bilateral hearing loss was not incurred in or aggravated by military service.  The veteran was notified of that decision and of his appellate rights.  He did not appeal that determination which is now final.  38 U.S.C.A. § 7105 (West 2002).  However, the veteran may reopen his claim by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, when by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2003).

The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening the veteran's claim unless it is inherently false or untrue, or is beyond the competence of the person making the assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the February 1955 decision includes lay statements from two individuals who served with the veteran.  One statement, dated October 2002, is from a former sergeant, who indicated that he recalled that the veteran had no problems following voice commands.  Another statement, dated October 2002, indicated that a fellow soldier recalled that the veterans tent had caught on fire, and the veteran had not heard the screams of others during the fire, and had to be rescued from the burning tent.

The Board finds these lay statements are new and material evidence in that they appear to show that the veteran at one time in service was having no trouble hearing, and at another time was having trouble hearing, and therefore these statements are relevant to the issue of aggravation.  Accordingly, the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

Having reopened the veterans claim for service connection for bilateral hearing loss, the case must now be considered based on a de novo review of the record. 

The veteran asserts that he may have had a slight hearing loss on entrance but first notice significant problems after he fired the recoilless rifle.  The Board is of the opinion the specialized VA examination is warranted in this case.  

Accordingly, these issues are REMANDED for the following development: 

1.  The RO must review the claims file and ensure that all obligations under the Veterans Claims Assistance Act of 2000 have been satisfied.  38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should obtain the names and addresses of all medical care providers who have treated the veteran for his hearing loss covering the period following service to the present, to include any employment physicals, which have not been previously submitted.  After securing any necessary release(s), the RO should request copies of all indicated records.  

3.  Thereafter, the veteran should be scheduled for a VA examination by a physician specializing in ear disorders, in order to determine the nature, severity, and etiology of his hearing loss and claimed tinnitus.  The claims folder should be made available to the examiner for review before the examination.  In addition to an audiological examination any additional testing deemed necessary should be performed.  It is requested that the examiner obtain a detailed clinical history of preservice, inservice, and postservice and noise exposure hearing loss.  Following the examination, it is requested that the examining physician render an opinion as to the following:

a)  When was the veterans bilateral hearing loss initially manifested?  

b)  If present at the time of the veterans entry into active duty, whether it is as likely as not that the preservice bilateral hearing loss underwent a chronic increased in severity beyond normal progression during service?

c) If tinnitus is diagnosed, whether it is as likely as not that the tinnitus is related to active service, to include in service noise exposure?

A complete rational for any opinion expressed should be included in the report.

4.  Thereafter, the RO should re-adjudicate the claim.  If the benefit sought are not granted, the veteran should be furnished a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     ______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

